In a habeas corpus proceeding, the petitioner appeals from a judgment of the Supreme Court, Westchester County (Smith J.), entered March 31, 2003, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
Contrary to the appellant’s contention, he received a timely *405final parole revocation hearing (see Executive Law § 259-i [3] [a] [iv]; [f] [i]; see also People ex rel. Matthews v New York State Div. of Parole, 95 NY2d 640 [2001]). Ritter, J.P., Smith, Rivera and Lifson, JJ., concur.